Citation Nr: 9908579	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left knee on a direct service incurrence 
basis and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired disorder of the left knee 
as secondary to service-connected status post right medial 
meniscectomy with anterior cruciate ligament deficiency of 
the right knee.

2.  Entitlement to service connection for chronic acquired 
hip and low back disorders on a direct service incurrence 
basis or as secondary to service connected status post right 
medial meniscectomy with anterior cruciate ligament 
deficiency of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to January 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied the 
benefits sought on appeal.  The veteran, who had active 
service from August 1980 to January 1986, appealed that 
decision to the BVA, and the case was referred to the Board 
for further review.  


REMAND

The Board notes that remands dated in September 1996 and 
November 1997 requested, in pertinent part, that the RO 
attempt to obtain all service medical records from the 
National Personnel Records Center (NPRC) and associate them 
with the claims folder.  Although the record contains copies 
of the veteran's service personnel, Physical Evaluation Board 
(PEB) and Medical Evaluation Board (MEB) records, it does not 
appear that the latest request for complete service medical 
records was fulfilled.  Following the November 1997 remand, 
the RO made an additional request for service medical records 
in January 1998; however, records received from the NPRC in 
February 1998 consisted solely of post-service medical 
records and duplicate PEB and MEB records.  The Board notes 
that the NPRC did not indicate that all available requested 
records were forwarded.  Accordingly, the Board finds that 
further development is necessary prior to proceeding with 
appellate review.     

Therefore, this case is REMANDED for the following 
development:

1.  The RO should request from NPRC 
and/or other appropriate service 
department the veteran's complete service 
medical records.  Any records obtained 
should be associated with the claims 
folder.  If no further records are 
available, then the NPRC should indicate 
that fact and a note to that effect 
should be placed in the claims folder.

2.  If additional service medical records 
are received, then, and only then, the RO 
should request that, if available, the VA 
examiner who conducted the joints 
examination in December 1996 and offered 
an additional opinion following a file 
review in April 1998 review the 
additional service medical records and 
provide an opinion as to whether any 
specific current hip, low back and/or 
left knee disorder may be etiologically 
associated with any in-service injury.  
The examiner should provide a complete 
rationale for any opinions provided.  The 
RO should provide the examiner with the 
claims folder, to include any newly 
associated service medical records.  It 
should be left to the discretion of the 
examiner as to whether the veteran should 
be called back for further examination. 

3.  In the event that the examiner noted 
above is unavailable and additional 
service medical records are received, the 
veteran should be afforded a VA 
examination with another appropriate 
specialist.  The examiner should conduct 
any and all tests and studies deemed 
appropriate.  The examiner should provide 
an opinion as to whether any specific 
current hip, back and/or left knee 
disorder may be etiologically related to 
service.  Any opinions expressed should 
be supported by a complete rationale.  
The claims folder, to include the newly 
received service medical records, should 
be made available to the examiner. 

4.  The RO should review any examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  Following the completion of this 
action, the RO should review the evidence 
and readjudicate the veteran's claims of 
entitlement to service connection for a 
chronic acquired disorder of the left 
knee on a direct service incurrence 
basis; whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
chronic acquired disorder of the left 
knee as secondary to service-connected 
status post right medial meniscectomy 
with anterior cruciate ligament 
deficiency of the right knee; and 
entitlement to service connection for 
chronic acquired hip and low back 
disorders on a direct service incurrence 
basis or as secondary to service 
connected status post right medial 
meniscectomy with anterior cruciate 
ligament deficiency of the right knee.

If any decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration. 



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


